 Mr. President, on behalf of my delegation and on my own behalf, I wish to extend the most sincere congratulations to you on your fitting choice to preside over the present session of the General Assembly. Your lengthy career in the field of international relations, as SecretaryGeneral of the Ministry of External Affairs of your country, as representative of Iraq at many sessions of the General Assembly, as representative of your country and as a senior official of the Organization, provides ample assurance that your skill and experience, acquired over many years of praiseworthy service, will enable you to obtain successful results in the exercise of your important function.
155.	I likewise wish to express our appreciation to the outgoing President of the General Assembly, Mr. Riidiger von Weehmar, a most worthy representative of the Federal Republic of Germany^ who carried out his important functions with forthrightness and tact and with the spirit and devotion of one who is imbued with the ideals of the United Nations.
156.	I also wish to express my appreciation to the SecretaryGeneral, who has unceasingly pursued the path of peace and whose report to the General Assembly at this session is a document which illustrates very well not only the grave problems which the international community faces, but also possible alternative solutions. Above all, it is an urgent and clear appeal for negotiation and understanding to preserve peace and promote development.
157.	We cordially welcome the new Member State of Vanuatu, which wUl undoubtedly make an excellent contribution to our endeavors.
158.	The situation in 1981 has been characterized by the persistence of tensions between the great Powers, the renewal of armed hostilities in several regions and a highly discouraging stagnation in the global economic negotiations which are necessary to restructure the world economy and thereby promote a universal solidarity which will ensure international peace and security.
159.	Tensions are basically due to distrust, attempts at hegemony and the persistence of unjust situations which are contrary to the principles of the Charter of the United Nations and make it difficult to apply the mechanisms for the peaceful settlement of disputes, to which all Member States are bound and to which Honduras has always adhered.
160.	The arms race makes the world we live in increasingly dangerous. A tendency daily to improve on or invent new weapons of destruction does nothing but heighten insecurity to the same degree, and thereby distrust, thus giving permanence to the spiral of terror. On the other hand, it is only fair to say that every ^nation has a legitimate right to provide itself with appropriate means of defense. From that standpoint, it should be to the search for regional balances and effective negotiation of multilateral disarmament measures that we should direct the efforts of the United Nations.
161.	Accordingly, Honduras supports a careful and appropriate preparation for the second special session of the General Assembly devoted to disarmament, scheduled for 1982, and we welcome the submission of new proposals at the session of the Preparatory Committee which has recently concluded.
162.	Nevertheless, one cannot expect progress in the various disarmament areas, nor will guarantees of fulfillment of the program for disarmament be achieved unless at the same time the safeguard mechanisms for the peaceful uses of atomic energy are improved.
163.	Honduras, which has at all times supported the peace scheme for the Middle East, laid down by the Camp David accords, once again reiterates its conviction that all efforts fully to carry out those accords with due thoroughness and promptness should be supported.
164.	We believe that since the complete withdrawal of Israeli forces from the Sinai is about to be carried out, we should proceed to the next stages of withdrawal by Israel from the occupied Arab territories and a start on the process of Palestinian autonomy on the West Bank of the Jordan and in the Gaza Strip.
165.	We must be aware that the treaties between Israel and Egypt are in jeopardy, not only because of the delay in their implementation, but also because of the dangerous climate of open hostility which has prevailed in Lebanon for several years.
166.	In this very forum Honduras has on several occasions reiterated its solidarity with the Lebanese people and the urgent need to respect the sovereignty and territorial integrity of Lebanon. We therefore sincerely believe that all the parties directly involved should meet together as soon as possible to arrive at a broad understanding which will consolidate the precarious ceasefire negotiated last July.
167.	Honduras has viewed with concern the continuing conflict between Iraq and Iran and sincerely deplores the fact that this conflict is causing untold human and material losses. We therefore hope that, in accordance with the premises of international law and the principles which govern peaceful coexistence among States, the parties to the conflict will promptly find a solution so that normality will once again prevail in that part of the world.
168.	As regards Afghanistan, Honduras, in conformity with the relevant resolutions adopted by the General Assembly, wishes to support the initiatives which the SecretaryGeneral may take in seeking a negotiating context for the Afghan question which will in the first place eliminate the causes of insecurity for the neighboring countries and subsequently assure Afghanistan's genuine independence.
169.	As regards Kampuchea, our country actively participated in the International Conference convened by the SecretaryGeneral in compliance with General Assembly resolution 35/6. Although we regretted the absence of Viet Nam and of the socialist countries, attendance by more than 90 countries and the attention given to the Conference by the international community confirm its importance as an adequate instrument through which to find a just solution to the delicate situation created in the IndoChinese peninsula.
170.	The Conference remains open; its first stage was concluded by the setting up of the necessary machinery to bring positions closer together, on which reports will be submitted to the Conference, and by the adoption of an important Declaration of which we emphasize the following: first, Kampuchea has the right to be independent and sovereign, free from any external threat or aimed aggression, free to pursue its own development and a better life for its people in an environment of peace, stability and full respect for human rights; secondly, with a view to reaching a comprehensive political settlement, negotiations between the parties must include a ceasefire and withdrawal of all foreign forces from Kampuchea under the supervision of the United Nations, appropriate arrangements to ensure that armed Kampuchean factions will not be able to disrupt law and order, and the holding of free elections which, also under the supervision of the United Nations, will ensure the establishment of a new government.
171.	In Latin America we suffered in 1981 the painful loss of the head of State of Panama, General Omar Torrijos, a statesman of outstanding personality, who led his country in crucial moments of its history. He was the driving force in the struggle by the Panamanian people for full recognition of its sovereignty over the Panama Canal, which he admirably achieved, after an intelligent and patient effort, through the 1977 Treaty and the Protocol thereto, signed with the United States of America and entered into force in 1979,8 which, as is known, constitute one of the cornerstones of the renewed and growing relations of friendship and cooperation between the United States of America and the countries of Latin America.
172.	As is well known, there is at present in Central America a serious situation of political, economic and social crisis which in recent years has erupted into armed explosions which have caused and are causing the loss of countless human lives and property in brother countries. This grave crisis situation, with its origins in the present order, requires determination to find solutions to bring about the transformation of the present societies into dynamic economic communities in the full exercise of a living and effective social justice.
173.	The Government of Honduras, in the midst of these internal convulsions in brother countries with their possible repercussions for the international order, urges a return to peace and harmony among the parties to the conflicts, who should strive to find solutions to their problems as soon as possible.
174.	At present, our country enjoys internal stability, not as a result of repressive attitudes but because of the Honduran people's appreciation of its Government's measures with their emphasis on social welfare, such as advanced labor legislation and at: agrarian reform law, the diligent and effective application of which has already benefited and will continue to benefit in the future a high percentage of our rural population. furthermore, the people of Honduras enjoy unrestricted freedom of the press, which has been internationally recognized and praised. All the inhabitants of our nation enjoy the right publicly to express, through the mass media, their ideas, thoughts and criticisms, without any censorship or fear whatever.
175.	For more than a year efforts were made with a view to convening a meeting of the Ministers for Foreign Affairs of the Governments of Costa Rica, Guatemala, El Salvador, Nicaragua, Panama and Honduras aimed at reactivating regional dialog and establishing the basis for the setting forth of common Central American positions in the face of international economic problems, thus promoting not only the development of each country but also effective cooperation among them. Those efforts were crowned by the holding of the meeting of the ministers of Central American countries at Tegucigalpa on 15 and 16 August 1981. The results of that meeting are recorded in an important document known as the "Declaration of Tegucigalpa", in which, inter alia, the ministers:
"(1) Reaffirm the intention to work toward integral development of their countries so as to improve the spiritual and material wellbeing of all the inhabitants, within the framework of the development strategy that each of the countries sovereignly adopts;
"(2) Decide to take maximum advantage of intra regional cooperation to benefit the various internal development efforts, to facilitate and encourage equitable trade, to undertake new development projects whose execution can be facilitated by dealing with them collectively, and to re-adapt the formal instruments of Central American integration to current needs;
"(3) Call upon the international community to cooperate with the countries of the Central American isthmus in the internal and intraregional efforts they make to eliminate the obstacles to their development, through concerted and determined action which takes into account the priorities that each of those countries has established, independently of the manner elected to achieve them, and which reinforces the existing coordination and complementarity of economic development among the countries of the region;
"(4) Agree, so that the aforementioned external cooperation can be implemented as soon as possible, to establish a forum where the countries of the Central American isthmus, either individually or collectively, may explain their international cooperation needs to the sources that might provide them that cooperation, without prejudice to the arrangements that each country initiates, maintains or continues to maintain with those sources."
176.	In accordance with what was established by the Declaration of Tegucigalpa, a working group met in the Honduran capital on 24 and 25 August this year. It included representatives of Central American Governments and the Government of Panama and prepared a proposal for the establishment of a group on cooperation for the economic and social development of the Central American isthmus.
177.	Following the course agreed upon at the meeting of the ministers of the Central American countries and of Panama, the Government of the Republic of Costa Rica informed the States participating in the meeting held at Nassau on 11 and 12 July 1981 of the contents of the Declaration of Tegucigalpa and invited them to participate in a preparatory technical meeting with the Central American countries. That meeting took place on 7 and 8 September at San Jose, with the objective of requesting the countries that signed the Nassau Declaration to join the countries of the Central American isthmus in their joint proposal to increase the volume of international technical and financial cooperation sufficiently to enable the Governments of the isthmus to face the adverse economic situation in which, for various reasons, they find themselves, to obtain resources granted on concessionary terms so as to be consistent with the debt capacity of the recipient countries, to adjust the acquisition of technology to be used as a result of the financing obtained, and to see to it that all this forms part of a plan for external cooperation directed to the countries of the Central American isthmus which would contribute to reactivating the process of economic and social development in all those countries.
178.	The representatives of the countries of the isthmus welcomed the participation in the meeting of representatives of the Governments of Canada, the United States, Mexico and Venezuela, who expressed their firm and determined support for what they described as the praiseworthy initiatives adopted by the States of the region for the development cf greater cooperation and economic integration with a view to the establishment of the appropriate institutional machinery and the mobilization of resources from outside the region in order to achieve faster and more effective economic and social development in Central America.
179.	The people of Honduras are at present engaged in a democratic electoral process. The freely elected Constituent National Assembly is drafting a new constitution for the Republic and has already handed down the legal instrument creating the electoral organization and the rules governing the civic campaign which will result in the election of members of the municipal corporations of the Republic, deputies to the National Congress, the President of the Republic and officials attached to the office of the President.
180.	Four political parties are participating in the present electoral campaign, together with independent candidates. This gives our citizens the greatest possible freedom to select those who in their view would best serve the interests of the country as members of the Government. The Government and people of Honduras are thus showing their faith in democratic institutional solutions and their conviction that the power of the vote is greater and better than violence for the transformation of societies. The armed forces are fully discharging their constitutional duty to guarantee the citizens their right to express their will by voting.
181.	I am pleased to inform the General Assembly that on 30 October 1980 Honduras and El Salvador, in the city of Lima, signed a general peace treaty which put an end to the conflict which for more than 11 years had kept the two brother peoples apart, and that on 10 December of the same year, in Tegucigalpa, there was an exchange of the instruments of ratification of that legal document at a solemn ceremony which was honored by the* presence of the Presidents and heads of State of Guatemala, Nicaragua, Costa Rica, Panama, Colombia and Venezuela, who, with delegations from other countries of the continent and of Spain, accompanied the President of Honduras, General Policarpo Paz Garcia, and two members "Of the civilian military junta of El Salvador, Mr. Napoleon Duarte and Colonel Abdul Gutierrez, in that historic event that demonstrated to the world that a frank and sincere dialog and the rules and principles of international law are the best means of settling disputes among States.
182.	With other countries of the isthmus, Honduras maintains cordial relations of cooperation and coexistence within the legal framework which has always governed its international life. The meetings of Ministers for Foreign Affairs and of representatives of the Central American Governments, to which I referred earlier, bear witness to the fact that understanding and the desire for unity are the bases of the course chosen by the Central American States.
183.	As a consequence of various resolutions adopted by the United Nations and by the Organization of American States a few days ago Belize emerged into independent life. Honduras hopes that the new Central American entity will base its actions on the patterns of democracy and extends its best wishes to that people.
184.	During one of the various stages of the search for a solution to the dispute between the United Kingdom and Guatemala over the territory of Belize, the Ministers for Foreign Affairs of those two countries and the Prime Minister of Belize signed a document entitled "Heads of Agreement". In one of those Heads, Guatemala is granted the use and enjoyment of the Cayos Zapotillos. The Cayos Zapotillos historically, geographically and legally belong to Honduras.
185.	For this reason, Honduras submitted to the Government of the United Kingdom, with which we Maintain very cordial and friendly relations, a note of protest at the alleged cession of a sovereignty which belongs to Honduras. Honduras hopes and trusts that by means of direct negotiations, or by any other means open to us under international law and international institutions, a just solution to that problem will be found.
186.	Our country continues to give humanitarian assistance to close to 35,000 refugees who have arrived from neighboring countries because of the situations prevailing in those countries.
187.	Honduras will continue its humanitarian policy as far as that is possible and wishes to express its sincere gratitude for the cooperation it has received from the UNHCR, the World Food program, UNICEF, the Evangelical Committee, World Relief, OAS and some friendly Governments, both on the American continent and on other continents, which have made generous contributions.
188.	Honduras strives to overcome the economic and social problems which afflict our country, but our efforts need to be complemented internationally. Accordingly, Honduras, represented by a delegation which I had the honor of presiding over, participated in the HighLevel Conference on Economic Cooperation among Developing Countries, held in Caracas from 13 to 19 May under the auspices of the Group of 77. Horizontal cooperation among the nations of the developing world opens new and broader perspectives for the adoption of coordinated regional and international economic policies and facilitates the introduction and implementation of specific cooperation projects in areas of priority importance for the developing countries. In this respect, Honduras continues to benefit from the agreement on energy cooperation for Central America and the Caribbean established by Mexico and Venezuela.
189.	The forthcoming International Meeting on Cooperation and Development, to be held next October at Cancun, is of great importance and we hope that the dialog of the heads of State and Government who will be attending will take further indispensable decisions to carry out vigorous cooperative action for development. We believe that in the global discussions the united voice of the countries of the Central American isthmus should be heard, as a reflection of both the spirit that prompts them and their needs and objectives.
190.	We are concerned about a possible reduction or freeze in the forthcoming years in the supply of funds for multilateral financing institutions, because that would immediately affect the viability of the many projects scheduled for the next five-year period at a historic time when tension and insecurity might lead developing countries to greater levels of poverty, unemployment and disorder.
191.	As regards the law of the sea, regrettably, despite the advances achieved after protracted negotiations, in which Honduras participated wholeheartedly, on the signing of a universal treaty On the law of the sea, when we were already very close to concluding that process and were about to sign the draft convention, there emerged difficulties and positions so far removed from the very premises of the negotiations that today we must contemplate the possibility of having to conclude a convention in 1982 without some of the most important maritime Powers being party to it.
192.	The Government of Honduras a few days ago associated itself with the decisions taken at the eighth emergency special session of the General Assembly, which dealt with the question of Namibia. We are following with grave concern the setback in the negotiations between the five Western Powers and the Pretoria regime to implement the plan for free elections and the accession of Namibia to independence recommended by the United Nations, in particular in Security Council resolution 435 (1978).
193.	As we see it, the question of the deployment of forces within the Territory and the question of security for Namibia's neighbors continue to be of singular importance if a peaceful and complete solution to this problem is to be found. At this stage Honduras believes it is indispensable to renew the political will so as not to prolong further the paralysis of the independence plan. On the contrary, and with the full support of the international community, there should be prompt negotiation of practical arrangements that will facilitate the holding of truly free elections in the Territory in 1982.
194.	The foreign policy of Honduras continues to conform to the basic principles which confer fundamental value on respect for human beings, the practice of democracy and the quest for the economic and spiritual progress of the population of the country. On this special occasion I wish to place on record our consistent adherence to the principles of the Charter of the United Nations and again appeal for the strengthening of the peaceful means.for the settlement of international disputes as the most appropriate way to achieve the purposes of the Organization, in particular the maintenance of peace.
